OPINION
PER CURIAM.
Appellant filed a motion to extend time to file the statement of facts and subsequently tendered the document. We find appellants have not timely filed the motion. TEX.R.CIV.P. 21c, 386. Therefore, we deny their motion.
The statement of facts was due on September 24, 1984. See TEX.R.CIV.P. 386. Any request for an extension was due by October 9, 1984. See TEX.R.CIV.P. 21c. Appellants filed a motion for an extension on October 18, 1984, nine days after the motion was due and twenty-four days after the statement of facts was due.
An extension of time in which to file the statement of facts may be granted if a timely motion is filed reasonably explaining the necessity for the delay. TEX.R.CIV.P. 21c. This Court, however, may not enlarge the time for filing the statement of facts except pursuant to Rule 21c. TEX.R. CIV.P. 437. The Texas Supreme Court had the opportunity to interpret Rules 21c, 386, and 437 as the rules pertain to motions to extend time to file the statement of facts. The Texas Supreme Court held this Court does not have the authority to consider a motion filed more than fifteen days after the date the statement of facts is due. B.D. Click Co., Inc. v. Safan Drilling Corp., 638 S.W.2d 860 (Tex.1982).
*754Since the issuance of the opinion in B.D. Click, the Texas Supreme Court has amended the Texas Rules of Civil Procedure, effective April Í, 1984. The only rule change pertinent to this inquiry involves a sentence added to appellate Rule 386. The sentence states, “The court shall have no authority to consider a late filed transcript or statement of facts, except as permitted by Rule 21c.” TEX.R.CIY.P. 386. This sentence is merely the restatement of the holding in B.D. Click.
Appellants’ motion to extend time to file the statement of facts relies on events which have no relevancy to the absence of discretion or authority for this Court to consider a motion filed more than fifteen days after the date the statement of facts became due. B.D. Click Co., Inc. v. Safan Drilling Corp., 638 S.W.2d 860 (Tex.1982); TEX.R.CIV.P. 21c, 386, and 437.
Accordingly, the motion is denied.